Exhibit 10(f)

DEFERRED COMPENSATION PLAN

FOR NON-EMPLOYEE DIRECTORS

OF

WACHOVIA CORPORATION

As amended and restated effective December 31, 2008



--------------------------------------------------------------------------------

Exhibit 10(f)

DEFERRED COMPENSATION PLAN

FOR NON-EMPLOYEE DIRECTORS

OF WACHOVIA CORPORATION

As amended and restated effective December 31, 2008

 

1. ELIGIBILITY AND APPLICATION

(a)        Each member of the Board of Directors of Wachovia Corporation (the
“Company”), who is not an employee of the Company or any of its subsidiaries, is
eligible to participate in the Deferred Compensation Plan for Non-Employee
Directors of the Company (the “Plan”). The term “Director” means (i) a
non-employee director of the Company, (ii) any special advisory consultant of
the Company appointed as such pursuant to the resolutions adopted by the Board
on December 16, 1997, as the same may be amended from time to time, and
(iii) any other special advisory consultant or director of any of the Company’s
subsidiary banks designated by the Committee (as defined below) to be a
participant in the Plan, and the term “Board” means the Board of Directors of
the Company.

(b)        The terms of this Plan, as amended and restated, are applicable only
to amounts deferred by Directors under the Plan on or after January 1, 2005. The
terms of the Plan, as in effect prior to this amended and restated Plan
document, shall continue to apply to amounts deferred prior to January 1, 2005.
The Plan has been amended to implement changes required pursuant to and
consistent with section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”). Between January 1, 2005 and December 31, 2008 the Plan has been
operated in accordance with transition relief established by the Treasury
Department and Internal Revenue Service pursuant to Code section 409A. This
amendment and restatement is adopted in conformity with final regulations under
Code section 409A issued by the Treasury Department on April 10, 2007 and
effective January 1, 2009.

 

2. ADMINISTRATION

The Plan shall be administered by the Management Resources & Compensation
Committee of the Board (including any successor thereto, the “Committee”). The
members of the Committee shall be appointed by the Board. The Committee shall
have full power and authority to interpret the terms of the Plan, to determine
all questions arising in the administration of the Plan, and to adopt such rules
and procedures as it may deem advisable for the administration of the Plan.

 

3. DEFERRAL ELECTIONS

(a)        Prior to January 1 of each calendar year (the “Service Year”), each
Director may irrevocably elect to have all or any part (stated as a percentage)
of the fees and retainers (“Fees”) for services as a Director (including fees
payable for services as a member of a committee of the Board) that will be
earned during the Service Year deferred under the Plan and credited to an
interest account (“Interest Account”) and/or to a stock account (“Stock
Account”).



--------------------------------------------------------------------------------

(b)        If a person becomes a Director during a Service Year and thereby
becomes eligible to participate in this Plan for the first time (and has not
previously been eligible to participate in any other plan that is required to be
aggregated with this Plan for purposes of Code section 409A and the Treasury
Regulations thereunder), the Director may irrevocably elect within 30 days
following the date on which his or her term as a Director begins to have all or
any part (stated as a percentage) of the Fees that the Director will earn for
the remainder of such Service Year deferred under the Plan and credited to the
Interest Account and/or the Stock Account.

(c)        A Director who terminates service as a Director, and who subsequently
becomes a Director and thereby re-qualifies for participation in the Plan, shall
be eligible to elect to defer Fees only pursuant to the election procedure
described in Section 3(a).

(d)        Notwithstanding anything to the contrary herein, Directors may not
make any voluntary deferrals of Fees under the Plan after December 31, 2008
until determined otherwise by the Committee.

 

4. DEFERRED COMPENSATION ACCOUNTS

(a)        Amounts credited to the Interest Account pursuant to Section 3 hereof
during each calendar year shall be credited with interest as of the following
December 31 in an amount equal to the Director’s average month-end balance in
the Interest Account during such calendar year multiplied by an interest rate
equal to (i) the average prime rate of interest charged for commercial loans as
of the last day of each calendar quarter (March 31, June 30, September 30 and
December 31) by a commercial bank selected by the Committee, or (ii) such other
interest rate as the Committee may otherwise determine.

(b)        Amounts credited to the Stock Account pursuant to Section 3 hereof
shall be deemed to be invested in a theoretical number of units of Common Stock
of the Company (the “Common Stock”) obtained by dividing the dollar amount of
such amounts by the Market Value Per Share, as defined below, on the date such
amounts are transferred from the Interest Account to the Stock Account or the
date deferred Fees would otherwise be payable to the Director, as applicable.
The number of such units shall be computed to four (4) decimal places. From time
to time additional units shall be credited to the Stock Account in amounts equal
to:

            (i)        the amount of any cash dividend (or the fair market value
of a dividend paid in property, other than a dividend paid in Common Stock)
which the Director would have received if on the record date for such dividend
the Director had been the owner of record of a number of shares of Common Stock
equal to the number of units (including fractions) then credited to the Stock
Account, divided by the Market Value Per Share on the date such dividend is
paid; and

 

2



--------------------------------------------------------------------------------

            (ii)       the number of full and fractional shares of Common Stock
which the Director would have received if on the record date for a dividend
which is to be paid in Common Stock, the Director had been the owner of record
of a number of shares of Common Stock equal to the number of units (including
fractions) then credited to the Stock Account.

The Stock Account shall also be appropriately adjusted for any change in the
Common Stock by reason of any recapitalization, reorganization, merger,
consolidation, split-up, or any similar change affecting the Common Stock.

(c)        For purposes of the Plan, “Market Value Per Share” is defined as the
last sale price per share on the date of reference for shares of Common Stock as
reported on the New York Stock Exchange on such date (or, if such date shall not
be a business day, the next preceding day which shall be a business day). If no
sale occurs on such date, the Market Value Per Share shall be determined, in the
manner described above, as of the first preceding business day on which a sale
occurs.

(d)        Prior to January 1 of each Service Year, each Director participating
in the Plan may elect to have all or any part of the balance credited to such
Director’s Interest Account or Stock Account, as applicable, transferred to a
Stock Account or Interest Account, as applicable. Such election shall not alter
in any way the deferral election made by the Director under Section 3(a), the
distribution election made by such Director under Section 5(a) or the deemed
distribution election described in Section 5(b) in the event that the Director
failed to make a distribution election pursuant to Section 5(a).

 

5. DISTRIBUTIONS

(a)        At the time a Director makes his or her initial election to defer
Fees pursuant to Section 3, the Director shall also make an irrevocable election
as to the time and form of distribution of the Director’s Stock Account and/or
Interest Account. The Director may elect one of the following distribution
options:

            (i) to receive a lump sum payment of the total balance of the
Director’s Stock Account and/or Interest Account on the January 1 immediately
following the Director’s Termination Date (as defined below),

            (ii) to receive a lump sum payment of the total balance of the
Director’s Stock Account and/or Interest Account on the January 1 that is at
least 2 years and not more than 10 years following the Director’s Termination
Date (as specified by the Director in his or her election), or

            (iii) to receive the total balance of the Director’s Stock Account
and/or Interest Account in a series of consecutive annual installment payments
(x) beginning on January 1 of the calendar year that is at least 2 years and not
more than 9 years following the Director’s Termination Date and (y) ending on
January 1 of the calendar year that is at least 3 years and not more than 10
years following the Director’s Termination Date (as specified by the Director in
his or her election). The amount of each such installment payment shall be equal
to the

 

3



--------------------------------------------------------------------------------

then-applicable account balance multiplied by a fraction, the numerator of which
shall be one and the denominator of which shall be the number of installment
payments remaining.

For purpose of the Plan, a Director’s “Termination Date” shall mean the date on
which there is a good faith and complete termination of the Director’s
relationship as a Director, and shall be determined in accordance with
applicable standards established pursuant to Code section 409A and the Treasury
Regulations thereunder.

(b)        In the event the Director fails to make the election provided in the
preceding sentence, the total balance of such Director’s Stock Account and/or
Interest Account shall be paid at the time and in the manner described in clause
(i) of Section 5(a). In the event such Director makes an election provided in
clauses (ii) or (iii) of Section 5(a), such Director shall also make an
irrevocable election to either (x) maintain such Director’s participation in the
Stock Account during the applicable distribution period, or (y) transfer the
value of the units in such Director’s Stock Account, if any, to the Interest
Account, based on the Market Value Per Share of the number of units (including
fractions) credited to the Stock Account on the Termination Date, during the
applicable distribution period. A Director participating in the Interest Account
prior to the Termination Date shall continue to participate in the Interest
Account during the applicable distribution period.

(c)        If a Director should die before full payment of the total balance in
his or her Interest Account and/or Stock Account, as applicable, the remaining
balance shall be paid in a lump sum to his or her designated beneficiaries or
estate, as applicable, on the January 1 immediately following the death of the
Director.

(d)        Pending distribution pursuant to this Section 5, amounts credited to
the Interest Account shall continue to accrue interest at the rate stated in
Section 4(a) of the Plan. Pending distribution pursuant to this Section 5,
amounts credited to the Stock Account shall continue to accrue additional units
of Common Stock in accordance with Section 4(b) of the Plan.

(e)        No Director shall be permitted, and neither the Company nor the
Committee shall not have any discretion, to accelerate the timing or schedule of
any payment under this Plan, except as specifically provided herein or as may be
permitted pursuant Code section 409A and the Treasury Regulations thereunder.

(f)        Notwithstanding any provision in the Plan to the contrary, no
distribution which becomes due and payable by means of a Director’s “separation
from service” under Code section 409A shall be made to the Director prior to the
earlier of (i) the expiration of the six (6)-month period measured from the date
of the Director’s “separation from service” (as such term is defined in Treasury
Regulations issued under Code section 409A), or (ii) the date of the Director’s
death, if the Participant is deemed at the time of such separation from service
to be a key employee within the meaning of that term under Code section 416(i)
and such delayed commencement is otherwise required in order to avoid a
prohibited distribution under Code section 409(a)(2). Upon the

 

4



--------------------------------------------------------------------------------

expiration of the applicable Code section 409(a)(2) deferral period, all
payments deferred pursuant to this Section 5(f) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
deferral) shall be paid to the Director (or the Director’s Beneficiary in the
event of the Director’s death) in a lump sum, and any remaining payments due
under the Plan shall be paid in accordance with the normal payment dates
specified for them herein. During such deferral period, the Director’s Stock
Account and/or Interest Account under the Plan shall continue to be subject to
the investment return provisions of Section 4. Whether the Director is a “key
employee” shall be determined in accordance with Code section 416(i) and such
written guidelines adopted by the Company for such purposes.

 

6. DESIGNATION OF BENEFICIARY

A director may designate a beneficiary or beneficiaries (which may be an entity
other than a natural person) to receive any payments to be made under Section 5
of the Plan upon the Director’s death. At any time, and from time to time, any
such designation may be changed or cancelled by the Director without the consent
of any beneficiary. Any such designation, change or cancellation must be by
written notice filed with the Secretary of the Company and shall not be
effective until received by the Secretary of the Company. If a Director
designates more than one beneficiary, any payments under Section 5 of the Plan
to such beneficiaries shall be made in equal shares unless the Director has
designated otherwise, in which case the payments shall be made in the shares
designated by the Director. If no beneficiary has been named by a Director,
payment shall be made to the Director’s estate.

 

7. AMENDMENT AND TERMINATION

The Board may at any time amend or terminate the Plan, subject to the
requirements of Code section 409A regarding plan terminations; provided that no
such amendment or termination shall alter or impair existing rights of a
Director under the Plan.

 

8. MISCELLANEOUS

(a)        Nothing in the Plan shall be construed as conferring upon any
Director any right to continue as a member of the Board.

(b)        The crediting of units to the Stock Account under Section 4(b) hereof
shall not be deemed to create for any Director any interest in any class of
equity securities of the Company.

(c)        Nothing in the Plan shall be construed as giving any Director or any
other person any equity or interest of any kind in the assets of the Company or
creating a trust of any kind or a fiduciary relationship of any kind between the
Company and any such person. As to any claim for payments due under the
provisions of the Plan, any Director and any other persons having a claim for
payments shall be unsecured creditors of the Company.

 

5



--------------------------------------------------------------------------------

(d)        Nothing contained in the Plan shall be construed so as to prevent the
Company from taking any corporate action which is deemed by the Company to be
appropriate or in its best interest, subject to Sections 6(f) and 8(h).

(e)        The rights and benefits of a Director under the Plan are personal to
the Director, and neither the Director nor any designated beneficiary shall have
the power or right to transfer, assign, anticipate, mortgage, or otherwise
encumber any payments to be made under the Plan, except as provided in Section 6
hereof. The benefits payable under the Plan shall not, prior to actual payment,
be subject to seizure or sequestration for the payment of any debts, judgments,
alimony or separate maintenance owed by a Director or any other person and shall
not, to the maximum extent permitted by law, be transferable by operation of law
in the event of the bankruptcy or insolvency of the Director or any other
person. Notwithstanding the foregoing, any payments otherwise due the Director
hereunder may instead be assigned or distributed to his or her spouse or former
spouse pursuant to the terms of any domestic relations order within the meaning
of Code section 414(p)(1)(B), which is issued with respect to the Director’s
Interest Account and/or the Stock Account, and the Director shall cease to have
any right, interest or entitlement to the portion of any payment or Interest
Account and/or the Stock Account assigned or distributed to his or her spouse or
former spouse in accordance with the terms of such order. The portion of the
payment or Interest Account and/or the Stock Account assigned or distributable
to the spouse or former spouse shall be paid in the form of a single lump
distribution within 15 days following the Committee’s approval of the domestic
relations order or at such later time as permitted under Code section 409A and
the Treasury Regulations thereunder. A domestic relations order shall not
qualify for approval under this provision, and no distribution shall be made
with respect to such order, if the order requires that payment be made at a time
or in a manner other than the time and manner specified herein. Distributions
made pursuant to this provision are intended to comply with the requirements of
Code section 409A and Treasury Regulations thereunder, and this provision shall
be construed and administered accordingly.

(f)         The provisions of the Plan shall inure to the benefit of the
Director’s designated beneficiaries, executors and administrators, and shall be
binding upon the Company’s assigns and successors in interest.

(g)        The Plan shall be interpreted in accordance with, and all rights
thereunder shall be governed by and construed in accordance with, the laws of
the State of North Carolina.

(h)        This Plan is intended to comply with the requirements of Code section
409A and Treasury Regulations thereunder. Any provision of this document that is
contrary to the requirements of Code section 409A and the Treasury Regulations
thereunder shall be null, void and of no effect and the Committee shall
interpret the document consistent with the requirements of Code section 409A,
which shall govern the administration of the Plan in the event of a conflict
between Plan terms and the requirements of Code section 409A and the Treasury
Regulations.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Wachovia Corporation has caused this instrument to be
executed on its behalf by a duly authorized officer on this 19th day of
December, 2008.

 

WACHOVIA CORPORATION By:  
                    /s/ Charles D. Loring                       Title:  
                    Senior Vice President                     

 

7